Citation Nr: 0833013	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1988 to 
August 1992.  He reportedly had service in the Southwest Asia 
theater of operations from October 1990 to April 1991.
This matter came to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2008 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There is no current medical diagnosis of fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in 
September 2003 for entitlement to service connection for 
fibromyalgia based on Gulf War service, which substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence. 

The RO provided the appellant with additional notice in 
February 2008, subsequent to the April 2004 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.
  
While the February 2008 notice was not provided prior to the 
April 2004 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service treatment records, and assisted the 
veteran in obtaining both private and VA medical records.  
The veteran was afforded VA examinations for fibromyalgia in 
September 2003 and in March 2008.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection for fibromyalgia.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability is defined as a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; the 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(chronic fatigue syndrome; fibromyalgia; irritable bowel 
syndrome; or any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) for a medically 
unexplained chronic multisymptom illness); or any diagnosed 
illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption 
of service-connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2).    

The Board acknowledges a June 2003 private medical 
examination from Andrew P. Jones, M.D. where the veteran 
reported that ever since serving in the Gulf War region, he 
had had chronic problems.  Dr. Jones diagnosed the veteran 
with fibromyalgia.  However, when the veteran was afforded a 
VA examination in September 2003, the VA examiner examined 
the veteran and reviewed the veteran's claims file, it was 
noted that there was no evidence of tender points consistent 
with fibromyalgia.  A May 2007 VA examination specifically 
for the veteran's back did not appear to make a clear 
diagnosis of fibromyalgia, but the examiner did include a 
confusing reference to the veteran's "normal back" being 
due to fibromyalgia.    

Since it was unclear to the Board whether the veteran had a 
current diagnosis of fibromyalgia, the Board remanded the 
claim in January 2008 for additional development.  As a 
result, the veteran was afforded a VA examination in March 
2008.  After review of the veteran's claims file (including 
the evaluation conducted by Dr. Jones) and examining the 
veteran, the VA examiner stated that it was less likely as 
not that the veteran has fibromyalgia.  The VA examiner noted 
that the veteran at the time expressed fatigue and 
difficulties performing his duties due to flare up of 
irritable bowel syndrome, and muscle and joint pain after 
walking.  The VA examiner continued that the veteran was 
diagnosed with chronic fatigue sydrome on the last VA 
examination and the history of chronic fatigue syndrome bears 
a striking resemblance to that of fibromyalgia.  It was noted 
that chronic fatigue syndrome and fibromyalgia shared similar 
symptoms and features.  The VA examiner stated that for 
fibromyalgia, the presence of certain tender points in the 
examination 11 of 18 are required for the diagnosis and the 
veteran has less than that number in the examination 
conducted.  It was additionally noted the veteran's shoulder 
pain seemed related to tendonitis, and the elbow pain was 
related to epicondylitis.  Therefore, based on the competent 
medical evidence of record, the Board must conclude that the 
veteran does not have fibromyalgia.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board affords considerably more weight to the March 2008 
VA opinion than to the statements contained in Dr. Jones's 
opinion.  Here, a September 2003 VA examination also noted 
that the veteran did not have fibromyalgia.  Furthermore, 
among the factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file, 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, the 
VA examiner had access to the veteran's entire claims file 
and addressed Dr. Jones's diagnosis.  

The Board's interpretation of the March 2008 examination 
report is that some of symptoms which the veteran seeks 
service connection for are not due to fibromyalgia, but are 
more consistent with chronic fatigue syndrome.  It should be 
noted that service connection has already been established 
for chronic fatigue syndrome.  Further; the medical evidence 
suggests some of the symptoms at issue in this appeal have 
been attributed to irritable bowel syndrome.  Service 
connection has also already been established for irritable 
bowel syndrome. 

The Board acknowledges the veteran's assertion that he has a 
current diagnosis of fibromyalgia and that it is related to 
service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


